DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 1/19/2021. The claim amendments are entered. Presently, claims 1-15 remain pending. Claims 1, 2, 8, 11, and 12 have been have been amended.

Response to Arguments
Applicant's arguments filed on 1/19/2021 have been fully considered but they are not persuasive.

Applicant argues that Bell allegedly does not teach the newly amended limitation with the different application of the evaluation criteria (Applicant’s reply pgs. 11-14). This is not persuasive because Bell is not being used to teach that limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0274022, hereinafter Bell) in view of Barnfield et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0212031, hereinafter Barnfield).

Regarding claim 1, Bell teaches:
A method of providing type information and evaluation information about an evaluation target for a role model, the method comprising: 
…;
storing and maintaining the evaluation item and the evaluation criterion applied to the evaluation target for the role model ([0061]-[0063]: describing machine learning techniques that can be used by the location information analytics system to “cluster or group targets or profiles. In such cases, the system can include any function that receives a collection of data (for example specified as rows, each of which contains multiple feature scalars) and produces an estimator or "model" that predicts a cluster of targets. For example, such functions can help identify similar features (e.g. behavior patterns) that appears to form a group …. [Wherein] the grouping can be correlated to [possess] desired behavior or qualities”, such as “behavioral segment” or characteristics. That is, the behavioral patterns/characteristics/attributes of an individual/target entity can comprise evaluation information and criteria. 
See [0071]-[0072]: describing that the location information analytics system that stores and maintains information about the user can be implemented on software or hardware. Wherein the location information analytics system comprises of the location information formatting (LIF) module and the location information analytics (LIA) module.); 
…;
5verifying data collected from at least one of a terminal of the evaluation target and a reader device installed at a predetermined place ([0051]: “location information analytics mechanism is configured to analyze location information to extract contextual information (e.g., profile) about a mobile device or a user of a mobile device [i.e. terminal], collectively referred to as a target entity [i.e. evaluation target]. At a high level, the location information analytics mechanism can include analyzing location data points associated with a target entity to determine features associated with the target entity, and using the features to predict attributes.” Wherein “the disclosed location information analytics mechanism incorporates a number of data verification techniques that cleans the location information on submission [from the mobile device]” ([0064]). That is, the location information and contextual information can comprise the data collected of a target entity ([0135]) from one or more types of terminal ([0082]).), 
the collected data including location and timestamp data of the evaluation target ([0052]: “the location information analytics mechanism can analyze a time-series of location information (also referred to as location data points, or simply as location information). Location information can include a geospatial coordinate, an address, or any location identifier that is capable of identifying a location”. See also [0090]: “the location information can include one or more of (1) geospatial coordinates, (2) a timestamp, and/or (3) an identifier (ID) of a target entity.”); and 
creating the type information and the evaluation information based on a predetermined correlation between the evaluation item and the collected data (see [0062], [0136], and [0138]: for a non-exhaustive list of examples that the location information analytics system uses to create predicted behavioral attributes via a prediction model (which can comprise a type of information or information for evaluating a user) based on the collected location data. For example, the system can create a prediction that a user (i.e. individual/evaluation target) is “a food connoisseur” or is “affluent” ([0063]), which is a type of information about the user, based on a correlation between a frequency with which a user visits a certain restaurant (i.e. collected data) and the behavioral pattern of the user (which can comprise evaluation information). 
See also [0088]: describing a “predetermined criteria”, wherein “FIG. 5C illustrates user activities associated with predetermined criteria. In this case, the predetermined criteria are "user activities around Los Angeles (Los Angeles) from noon to 1 PM at locations matching nearby restaurants." Such predetermined criteria allow the server 102 [comprising the location information analytics system] to infer user's activities at predetermined locations.”) and…, 
wherein the personal demographic information includes ([0127]: describing the LIA module can obtain a profile of the target entity, wherein the profile can also include demographic information, behavioral traits, and/or activity areas.) 
at least one of gender of an individual ([0134]: describing that a profile can be a demographic profile that includes gender), age of the individual ([0134]: describing that a profile can be a demographic profile that includes age), marital status of the individual, information about family members of the individual, current affiliation of the individual, desired affiliation of the individual, current income of the individual ([0134]: describing that a profile can be a demographic profile that includes income) and desired income of the individual, and 
….

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “specifying the role model and an evaluation item and an evaluation criterion for the evaluation item, wherein both the evaluation target and the role model retain the evaluation item at an evaluation time point” on lines 3-5; “determining types of data to be collected based on the evaluation item and the evaluation criterion” on lines 8-9; “the evaluation criterion according to a user-specified personal demographic information of the evaluation target” on lines 14-15; and “wherein the evaluation criterion is differently applied to the individual at a same place according to the evaluation item and the current affiliation of the individual” on lines 21-22. Barnfield discloses the claim limitations, teaching:  
“specifying the role model and an evaluation item and an evaluation criterion for the evaluation item (Barnfield [0063]: describing target career position and “the system 10 is adapted to enable a user to identify their current job profile, view the requirements of profiles in various paths, and then compare their current skills/competencies/qualifications to those in the targeted profile(s), i.e., profiles of workers who have attained the target career”. See also Barnfield [0035]: describing evaluation criteria such as skillsets, competencies or qualifications needed for a target career.), 
wherein both the evaluation target and the role model retain the evaluation item at an evaluation time point (Barnfield [0047]: describing that the career status monitoring and evaluation can “be conducted at predetermined user configurable time intervals or continuously”.)”. 
“determining types of data to be collected based on the evaluation item and the evaluation criterion (Barnfield [0031]: describing a career information system with a controller that collects user data information. Whereby the controller can operate in correlation with the career modules and systems to then determine and utilize the collected data for comparison with the evaluation information of a target career (Barnfield [0037] and [0040]). Wherein the target career characteristics can be used to determine which user data should be collected/configured for use ([0060]).)”.
 “the evaluation criterion according to a user-specified personal demographic information of the evaluation target (Barnfield [0066]: describing obtaining “user inputs from a questionnaire and/or other user interface input mechanisms” from a user interface. See also Barnfield [0072]: describing a user interface for inputting user input data into the analytical system.)”.
““wherein the evaluation criterion is differently applied to the individual at a same place according to the evaluation item and the current affiliation of the individual (Barnfield [0060]-[0062]: describing that the career parameters can be configurable or set at default values for a user depending on user priorities/criteria. Wherein the user can possess a current job/career at a particular organization or location (Barnfield [0035]).)”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference to include the comparison in Barnfield. Doing so would enable “the career matcher module … for comparing the collected user information 38 with career data 36 and accompanying career profiles in view of the configuration data 34, to calculate a degree of match between the user and various careers. A representation of a career and a degree of match may be displayed via the user interface 18.” (Barnfield [0045]). The career matcher module “enable[s] a user to identify their current job profile, view the requirements of profiles in various paths, and then compare their current skills/competencies/qualifications to those in the targeted profile(s), i.e., profiles of workers who have attained the target career” (Barnfield [0063]).

Regarding claim 2, Bell teaches:
The method of claim 1, wherein the evaluation item includes at least one of 
items for evaluating a personal life ([0052], [0053], and [0055]: describing various types of location and temporal data that can be used to evaluate a user’s personal life.), 
items for evaluating a group that the individual is affiliated with, and 
items associated with inferring personal lifestyle ([0131]: “the LIA [location information analytics] module 114 can determine the significance associated with the location entities based on how important the behavior associated with the particular location entity is. For example, when a user stays home 90% of the time, but the user also spends 10 minutes at a school in the morning and afternoon, this location entity can be important because it may tell us that the user is likely a parent.” Similarly, see [0053].).

Regarding claim 4, Bell teaches:
The method of claim 1, wherein the collected data includes at least one of 
20location data that includes a tracking information about a location and a movement of the evaluation target, 
temporal data associated with the location data ([0090]: “the location information can include one or more of (1) geospatial coordinates, (2) a timestamp, and/or (3) an identifier (ID) of a target entity”. Similarly, see [0118]: “the LIF [location information formatting] module 112 can be configured to identify common temporal patterns”.), 
regional or venue information estimated based on the location data, 
sensor data and event schedule information used for recognizing a situation in association with the location data or the temporal data, 
31communication data about communications transmitted to and received from another terminal or a server, and 
demographic data.

Regarding claim 5, Bell teaches:
The method of claim 1, wherein the predetermined correlation includes at 5least one of 
a correlation between the evaluation item and a place to stay of the evaluation target inferred from location data of the evaluation target;
a correlation between the evaluation item and a dwell time at the place to stay ([0128]-[0129]: describing a relative frequency [i.e. dwell time within] a geographic area that “includes an ‘Area of Activity (AoA)’” wherein the user is most active and often visits/frequents. That is, the relative frequency can correlate with a user behavior (i.e. evaluation item) to enable a prediction of a predicted user behavioral attribute via a prediction model. Using one of the cited examples, a person who consistently frequents high-end stores (i.e. dwell time) can be correlated with an evaluation item (e.g. behavioral characteristics such as what kind of shopper the person is) via a prediction model within the location information analytics system to generate a predicted behavioral attribute that the person is affluent. 
See also [0088]: describing a “predetermined criteria”, wherein “FIG. 5C illustrates user activities associated with predetermined criteria. In this case, the predetermined criteria are "user activities around Los Angeles (Los Angeles) from noon to 1 PM at locations matching nearby restaurants." Such predetermined criteria allow the server 102 [comprising the location information analytics system] to infer user's activities at predetermined locations.”); 
a correlation between the evaluation item and places to which the evaluation target moved;  
a correlation between the evaluation item and a situation of the evaluation target estimated based on sensor data and event 10schedule information associated with the evaluation target, the place to stay, and the dwell time; and 
a correlation between the evaluation item and data transmitted to and received from another terminal or a server present around the terminal.

Regarding claim 6, Bell teaches:
The method of claim 1, wherein the predetermined correlation includes at 15least one of 
a correlation between the evaluation item and a keyword detected from communication data about communications transmitted to and received from another terminal or a server ([0067]: “the LIF module 112 can extract, from geolocation coordinates associated with multiple target entities, all geolocation coordinates corresponding to a single target entity and generate sessions, clusters, and/or annotation information corresponding to the single target entity” wherein the annotation can include “sentiment or keywords from social network data (e.g. tweets or social network-site posts) originating at the location”. Wherein the sentiment data can be obtained from a user device, i.e. terminal or a server (see [0093]).) and 
a correlation between the evaluation item and a search log using the terminal and cookie information.

Regarding claim 8, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the evaluation information 5includes scores of the individual and a result of comparison between the individual and a predetermined role model.” Barnfield discloses the claim limitations, teaching: “When a user selects an option from the user interface 18 to view information about career paths that lead to the specified target career, the controller 32 then activates the career path projector module 30, which retrieves the user information 38 and worker profile information 46. The career path projector module 30 includes computer code for analyzing worker profile information 46 to determine what workers transitioned from the current job position of the user to the target career position. Additional information, such as what skills the workers acquired to achieve the target career position, and information about the sequence of career steps, knowledge acquisition, and skill acquisition that was employed to reach the target career position. The career path projector module 30 then employs the worker profile information 46 and the collected user information 38 to construct one or more representations of various possible career paths a user may take to reach the specified target career position.” (Barnfield [0040]). Wherein the specified target career and workers with that target career position comprise a predetermined role model. 
See also Barnfield [0046] and [0060]: describing weights and metrics for determining a graphical representation showing a result of the comparison.  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the comparison in Barnfield. Doing so would enable “the career matcher module … for comparing the collected user information 38 with career data 36 and accompanying career profiles in view of the configuration data 34, to calculate a degree of match between the user and various careers. A representation of a career and a degree of match may be displayed via the user interface 18.” (Barnfield [0045]). The career matcher module “enable[s] a user to identify their current job profile, view the requirements of profiles in various paths, and then compare their current skills/competencies/qualifications to those in the targeted profile(s), i.e., profiles of workers who have attained the target career” (Barnfield [0063]).

Regarding claim 9, the rejection of claim 8 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the result of comparison includes a proximity level between lifestyle information of the role model and type information of the 10individual or a type information comparison result at plural time points.” Barnield discloses the claim limitations, teaching: tracking progress of an individual to achieving the target position as held by a target worker by enabling an active “monitoring of a user's progress along a selected career path, [whereby] the controller may activate the path status monitor module 28. The path status monitor module 28 includes computer code for periodically monitoring user profile information 40 to determine when goals, tasks, and associated career steps progress a user along a path toward a target career. Career status monitoring may be conducted at predetermined user configurable time intervals or continuously, or in accordance with another monitoring scheme” (Barnfield [0047]). That is, the progress tracking comprises a comparison via a proximity level between the individual and the target position as occupied by a worker already in that position because the progress tracking monitors how close or far away the individual is to the target worker’s position by performing the comparison and monitoring at various time intervals. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the comparison in Barnfield. Doing so would enable “the career matcher module … for comparing the collected user information 38 with career data 36 and accompanying career profiles in view of the configuration data 34, to calculate a degree of match between the user and various careers. A representation of a career and a degree of match may be displayed via the user interface 18.” (Barnfield [0045]). The career matcher module “enable[s] a user to identify their current job profile, view the requirements of profiles in various paths, and then compare their current skills/competencies/qualifications to those in the targeted profile(s), i.e., profiles of workers who have attained the target career” (Barnfield [0063]).

Regarding claim 12, Bell teaches:
An apparatus for providing type information and evaluation information about an evaluation target for a role model, the apparatus comprising: 
a processor ([0065]-[0066]: “processor); and 
([0066]: describing a computer readable medium, various memory devices, and an instruction set.):
…;
store and maintain the evaluation item  ([0061]-[0063]: describing machine learning techniques that can be used by the location information analytics system to “cluster or group targets or profiles. In such cases, the system can include any function that receives a collection of data (for example specified as rows, each of which contains multiple feature scalars) and produces an estimator or "model" that predicts a cluster of targets. For example, such functions can help identify similar features (e.g. behavior patterns) that appears to form a group ... [wherein] the grouping can be correlated to [possess] desired behavior or qualities”, such as “behavioral segment” or characteristics. That is, the behavioral patterns/characteristics/attributes of an individual can comprise evaluation information and criteria.
See [0071]-[0072]: describing that the location information analytics system that stores and maintains information about the user can be implemented on software or hardware. Wherein the location information analytics system comprises of the location information formatting (LIF) module and the location information analytics (LIA) module.); 
…;
analyze data collected from at least one of a terminal of the evaluation target and a reader device installed at a predetermined place ([0051]: “location information analytics mechanism is configured to analyze location information to extract contextual information (e.g., profile) about a mobile device or a user of a mobile device [i.e. terminal], collectively referred to as a target entity [i.e. evaluation target]. At a high level, the location information analytics mechanism can include analyzing location data points associated with a target entity to determine features associated with the target entity, and using the features to predict attributes.” Wherein “the disclosed location information analytics mechanism incorporates a number of data verification techniques that cleans the location information on submission [from the mobile device]” [0064]. That is, the location information and contextual information can comprise the data collected of a target entity ([0135]) from one or more types of terminal ([0082]).), 
the collected data including location and timestamp data of the evaluation target ([0052]: “the location information analytics mechanism can analyze a time-series of location information (also referred to as location data points, or simply as location information). Location information can include a geospatial coordinate, an address, or any location identifier that is capable of identifying a location”. See also [0090]: “the location information can include one or more of (1) geospatial coordinates, (2) a timestamp, and/or (3) an identifier (ID) of a target entity.”); and  
see [0063] and [0138]: for a non-exhaustive list of examples that the location information analytics system uses to create predicted behavioral attributes via a prediction model (which can comprise a type of information or information for evaluating a user) based on the collected location data. For example, the system can create a prediction that a user (i.e. individual/evaluation target) is “a food connoisseur” or is “affluent” ([0063]), which is a type of information about the user, based on a correlation between a frequency with which a user visits a certain restaurant (i.e. collected data) and the behavioral pattern of the user (which can comprise evaluation information). 
See also [0088]: describing a “predetermined criteria”, wherein “FIG. 5C illustrates user activities associated with predetermined criteria. In this case, the predetermined criteria are "user activities around Los Angeles (Los Angeles) from noon to 1 PM at locations matching nearby restaurants." Such predetermined criteria allow the server 102 [comprising the location information analytics system] to infer user's activities at predetermined locations.”) and …,
…, and 
wherein the personal demographic information includes ([0127]: describing the LIA module can obtain a profile of the target entity, wherein the profile can also include demographic information, behavioral traits, and/or activity areas.) 
at least one of gender of an individual ([0134]: describing that a profile can be a demographic profile that includes gender), age of the individual ([0134]: describing that a profile can be a demographic profile that includes age), marital status of the individual, information about family members of the individual, current affiliation of the 6individual, desired affiliation of the individual, current income of the individual ([0134]: describing that a profile can be a demographic profile that includes income) and desired income of the individual, and 
….

While the cited reference teaches the limitations of claim 12, it does not explicitly teach: “specify the role model and an evaluation item and an evaluation criterion for the evaluation item” on lines 6-7; “determining types of data to be collected based on the evaluation item and the evaluation criterion” on lines 10-11; “the evaluation criterion according to a user-specified personal demographic information of the evaluation target, wherein both the evaluation target and the role model retain the evaluation item at an evaluation time point” on lines 17-20; and “wherein the evaluation criterion is differently applied to the individual at a same place according to the evaluation item and the current affiliation of the individual” on lines 25-26. Barnfield discloses the claim limitations, teaching:  
“specifying the role model and an evaluation item and an evaluation criterion for the evaluation item (Barnfield [0063]: describing target career position and “the system 10 is adapted to enable a user to identify their current job profile, view the requirements of profiles in various paths, and then compare their current skills/competencies/qualifications to those in the targeted profile(s), i.e., profiles of workers who have attained the target career”. See also Barnfield [0035]: describing evaluation criteria such as skillsets, competencies or qualifications needed for a target career.)”.
“determining types of data to be collected based on the evaluation item and the evaluation criterion (Barnfield [0031]: describing a career information system with a controller that collects user data information. Whereby the controller can operate in correlation with the career modules and systems to then determine and utilize the collected data for comparison with the evaluation information of a target career (Barnfield [0037]-[0040]). Wherein the target career characteristics can be used to determine which user data should be collected/configured for use ([0060]).)”.
 “the evaluation criterion according to a user-specified personal demographic information of the evaluation target (Barnfield [0066]: describing obtaining “user inputs from a questionnaire and/or other user interface input mechanisms” from a user interface. See also Barnfield [0072]: describing a user interface for inputting user input data into the analytical system.), 
wherein both the evaluation target and the role model retain the evaluation item at an evaluation time point (Barnfield [0047]: describing that the career status monitoring and evaluation can “be conducted at predetermined user configurable time intervals or continuously”.)”.
“wherein the evaluation criterion is differently applied to the individual at a same place according to the evaluation item and the current affiliation of the individual (Barnfield [0060]-[0062]: describing that the career parameters can be configurable or set at default values for a user depending on user priorities/criteria. Wherein the user can possess a current job/career at a particular organization or location (Barnfield [0035]).)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the comparison in Barnfield. Doing so would enable “the career matcher module … for comparing the collected user information 38 with career data 36 and accompanying career profiles in view of the configuration data 34, to calculate a degree of match between the user and various careers. A representation of a career and a degree of match may be displayed via the user interface 18.” (Barnfield [0045]). The career matcher module “enable[s] a user to identify their current job profile, view the requirements of profiles in various paths, and then compare their current skills/competencies/qualifications to those in the targeted profile(s), i.e., profiles of workers who have attained the target career” (Barnfield [0063]).

Regarding claim 13, claim 13 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 13 is an apparatus claim that corresponds to method claim 4.

Regarding claim 14, claim 14 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 14 is an apparatus claim that corresponds to method claim 5.

Claims 3, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0274022, hereinafter Bell) and Barnfield et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0212031, hereinafter Barnfield) in view of Deering et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2004/0153355, hereinafter Deering).

Regarding claim 3, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the evaluation item includes at least one of diligence, sincerity, teamwork, discipline, service spirit, progressive spirit, Deering discloses the claim limitations, teaching: 
“wherein evaluation item includes at least one of diligence, sincerity, teamwork (Deering [0061] and [0063]: “create teamwork and trust”), discipline, service spirit, progressive spirit, responsibility, activity, autonomy, self-directedness, leadership, self-management, reliability, consistency, optimism, probity, psychological stability, challenge spirit, consideration, generosity, flexibility, adaptability, insight, intuition, and horizontal relationship”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the teamwork aspect in Deering. Doing so would enable a selection of a job candidate for a leadership role that has the “capacity to mobilize stakeholders” (Deere [0071]) while possessing “the ability to create teamwork and trust by creating an environment in which people work effectively together to deliver common goals and enjoy open and trusting relationships” (Deere [0063]). 

Regarding claim 7, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the evaluation information for includes at least one of scores of diligence, sincerity, teamwork, discipline, service spirit, challenge spirit, progressive spirit, responsibility, activity, autonomy, self-directedness, leadership, self-management, reliability, consistency, optimism, probity, psychological stability, challenge spirit, consideration, generosity, flexibility, adaptability, insight, intuition, and Deering discloses the claim limitations, teaching:
“wherein the information for evaluating the target includes at least one of scores of diligence, sincerity, teamwork (Deering [0063]: “Referring to FIG. 5F, an individual's ability to create teamwork and trust 71, is desirably evaluated by rating the individual on a numerical scale of 1 to 4 based on behavioral statements evaluated during the interview.”), discipline, service spirit, challenge spirit, progressive spirit, responsibility, activity, autonomy, self-directedness, leadership, self-management, reliability, consistency, optimism, probity, psychological stability, challenge spirit, consideration, generosity, flexibility, adaptability, insight, intuition, and horizontal relationship that are evaluated based on at least one of location information, temporal information, venue and regional information, 32situation information, text/sound/video/ action information, and biometric information extracted from the collected data.”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the teamwork aspect in Deering. Doing so would enable a selection of a job candidate for a leadership role that has the “capacity to mobilize stakeholders” (Deere [0071]) while possessing “the ability to create teamwork and trust by creating an environment in which people work effectively together to deliver common goals and enjoy open and trusting relationships” (Deere [0063]).

Regarding claim 11, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “placing the evaluation information into information assemblage of a group that includes the evaluation target; and collecting evaluation information of other evaluation targets included in the group, and creating evaluation information about the group.” Deering discloses the claim limitations, teaching:
“placing the evaluation information into information assemblage of a group that includes the evaluation target (Deering [0106]: describing “a comparison of an individual's [i.e. evaluation target] management assessment skills [which can comprise the evaluation information] to database and organization averages, and to other individuals” as shown in Fig. 6C. The comparison process comprises a selection of “individuals to be evaluated” (Deering [0108]), followed by “data points for each individual to be assessed are plotted by placing a data point at the intersection of the individual's skills profile score on a y-axis and experience profile score on an x-axis (step 188)” (Deering [0109]). 
See also [0114]: “Line 204 thus allows a user to compare the skills profile scores of multiple individuals against an average skills profile score calculated from a large pool of individuals. Because the number of individuals in the pool can be large, a statistically significant comparison of multiple individuals to an expected average can be achieved.”); and 
collecting evaluation information of other evaluation targets included in the group, and creating evaluation information about the group (Deering [0108]: describing that “individuals [i.e. multiple evaluation targets within an evaluation group] to be evaluated are selected at step 186”, followed by “data points for each individual to be assessed are plotted by placing a data point at the intersection of the individual's skills profile score on a y-axis and experience profile score on an x-axis (step 188)” (Deering [0109]. See also [0115]: “Line 205 thus allows the skills profile scores of multiple individuals to be compared against an average skills profile score calculated from a pool of individuals endemic to the organization. Because the pool of individuals is from within the organization, a comparison of multiple individuals to an expected average for a particular organization can be achieved. It should be understood that other subsets of data can likewise be used to compare individuals based on criteria other than membership in a particular organization.” See also Deering [0116]: “Line 206 depicts an organization average of experience profile scores in database 4. Line 206 thus allows the experience profile scores of multiple individuals to be compared against an average experience profile score calculated from a pool of individuals endemic to the organization.” That is, the collection, analysis, and comparison involving multiple individuals can create an evaluation information about the group of individuals.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the comparison analysis and evaluation in Deering. Doing so “provides a new method and system for enabling an organization to obtain information concerning the leadership skills of its personnel or candidate personnel in a format, preferably graphical, that allows comparison of an individual's leadership skills against the average leadership skills of the organization and/or the average leadership skills across a particular industry or other grouping of individuals. The leadership characteristics assessed by the method and system of the present invention desirably include skills in the above described Anticipate, Align and Act elements and experience data relating to an individual's tenure as described above.” (Deering [0125]).

Regarding claim 15, claim 15 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 15 is an apparatus claim that corresponds to method claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0274022, hereinafter Bell) and Barnfield et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0212031, hereinafter Barnfield) in view of Taub (U.S. Pat. App. Pre-Grant Pub. No. 2001/0042004, hereinafter Taub).

Regarding claim 10, the rejection of claim 8 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein lifestyle information of the role model includes health related information”. Taub discloses the claim limitations, teaching: “identifying a representative pool of three or more (the more, the better) available individuals with known minimally successful and superior performance capabilities [wherein the better/superior individuals comprise a role model], preferably, in the role and situation for which the ability scale is intended to be used [for a comparison with the individual]…. Data is then obtained, as depicted in FIG. 2c (block 217), on each of the individual's (identified in the process depicted as block 216) demonstration and lack of demonstration of each behavioral indicator (selected or created in the process depicted as block 215) through psychometric techniques appropriate to each of the behavioral indicators … for the process depicted in FIG. 2b (block 211).” (Taub [0110]). 
Wherein an ability comprises behavior indicators including cognitive, affective, and physiological components (Taub Fig. 4B). The attainment of which would allow an individual to fit the defined “requirements for a particular role and particular situation” (Taub [0056] and Fig. 1). See also [0059]-[0061]: describing the cognitive, affective, and physiological components, which together comprise the mental health information, in further detail. A comparison is performed between the individual’s ability and the representative superior individuals’ ability via calculation of fit indices (see Taub Fig. 2C and [0111]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the health information in Taub. Doing so would allow for a technique “to define and measure the capability requirements for all roles and positions and in all situations, including for any role in any family or community; for students or teachers in any school; for patients or service providers in any health service setting; and for any job or any responsibility in any organization” (Taub [0010]). As such, “[a] key element of this invention is in defining behavioral capabilities in terms of scaleable dimensions with invariant parameters, that is in defining behavioral requirements and identifying attainments using dimensions on which a specific level can be relied to infer encompassing of behavioral capabilities of all lower levels of the dimension and to infer not inclusive of behavioral capabilities at all higher levels of the dimension thus increasing the efficiency of defining requirements in that only the highest level requirement needs to be specified. The use of such scales also increases the usefulness of the identification of an individual's attainment in that it indicates a path for the individual to attain higher levels, marked by the higher level capability indicators, and a measure of the further distance that must be attained along each path. Another important feature of this invention is that it extends the application of behavioral scales with invariant parameters to all types of capabilities, thus increasing the probability of an individual succeeding in the role and situation with which he or she is matched….” (Taub [0055]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121